Citation Nr: 1608914	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-27 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a left elbow disability, to include as secondary to a service-connected gunshot wound injury of the left shoulder.  

3.  Entitlement to service connection for neuritis, to include as secondary to service-connected post-operative residuals of a gunshot wound to the anterior deltoid region of the left shoulder involving Muscle Group.

4.  Entitlement to service connection for alcohol abuse/dependence, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI). 

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

6.  Entitlement to an effective date earlier than June 2, 2009, for the grant of a separate compensable rating for left shoulder gunshot wound scars.  

7.  Entitlement to an effective date earlier than February 5, 2008, for the grant of service connection for a cutaneous nerve injury with paresthesia to the left olecranon area.   


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to February 2004.  The Veteran also had service with a reserve component, including a period of active duty for training (ACDUTRA) from June 1998 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, August 2009, May 2011, and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a June 2013 rating decision, service connection was granted for tinnitus.  In an August 2013 rating decision, service connection was granted for left ear hearing loss.  This represents a full grant with of the benefits sought with respect to those issues.  

In addition, in July 2015, the Veteran submitted a new power of attorney in favor of a national veteran service organization (VSO).  However, the state VSO who the Veteran appointed as his representative in March 2010, continued to advocate for the Veteran.  Because the request to change representation to the national VSO via submission of a VA FORM 21-22 in July 2015 was more than 90 days after the case was certified to the Board in January 2015, and because no motion for good cause has been submitted, the Board finds that the state VSO remains the representative for this appeal.  The change in representation is therefore referred to the RO for any future claims.  See 38 C.F.R. § 20.1304(b) (2015).

The issue pertaining to alcohol abuse has been recharacterized to comport with the evidence, to include the May 2015 VA examination report attributing memory and concentration problems to service-connected TBI.  

The Board notes that, although the May 2015 VA examination report states that the Veteran is only able to work because of the flexibility he has to allow himself to isolate, the Veteran is employed on a full-time basis and a good work history was noted.  As such, the issue of entitlement to a total disability rating based on unemployability (TDIU) is not raised by the record.  

In September 2015, the Veteran testified at a Board hearing.

The Board notes that, in a December 2010 decision, the Board referred the issues of entitlement to an earlier effective date for the grant of service connection for PTSD, as well as whether there was clear and unmistakable error in the rating assigned for the gunshot wound injury to the left shoulder involving Muscle Group V in a May 2008 rating decision.  Although the issues were referenced in an October 2012 RO development letter, the RO has not adjudicated the issues, and the Board does not have jurisdiction over them.  As such, the issues are again REFERRED to the RO for appropriate action.  

In addition, the Board notes that an August 2013 RO REPORT OF GENERAL INFORMATION notes that increased rating claims for a cutaneous nerve injury and residual gunshot wound scars should have been adjudicated in the June 2013 rating decision.  Although an April 2015 rating decision reflects adjudication of an increased rating claim for post-operative residuals of the gunshot wound to the anterior deltoid region of the left shoulder involving Muscle Group V, increased rating claims for the associated cutaneous nerve injury and residual gunshot wound scars have not been adjudicated by the RO.  As such, these issues are REFERRED to the RO for appropriate action.  

Moreover, the Veteran recently submitted a new claim on a proper form in February 2016, to include for Meniere's disease.  This claim is also REFERRED to the RO for appropriate action.  

At that same time in February 2016, the Veteran attempted to submit a notice of disagreement (NOD) with a January 2016 rating decision pertaining to dental and lip disabilities.  The Board notes that NODs must now be filed on a specific form to be accepted.  This was referenced in the January 2016 notice letter accompanying the rating decision and the Veteran has one year from that date to submit the proper NOD.

The decision below addresses the cutaneous nerve effective date claim.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

A cutaneous nerve injury of the left shoulder with paresthesia to the left olecranon area was manifested at the time he filed his claim in July 2004, within one year after separation from the second period of service.  



CONCLUSION OF LAW

The criteria for an effective date of February 15, 2004, for the grant of service connection for a cutaneous nerve injury of the left shoulder with paresthesia to the left olecranon area are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date for an award of disability compensation is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Furthermore, if a claim of service connection is received within the first post-service year following release from active duty, the effective date can be assigned as early as the first day following the release from active duty. 

In a February 2005 rating decision, service connection was granted for residuals of a postoperative gunshot wound of the left shoulder, effective February 15, 2004, the day after separation from the Veteran's second period of active duty service.  

In a February 2009 rating decision, the RO granted service connection for a cutaneous nerve injury of the left shoulder with paresthesia to the left olecranon area associated with the gunshot wound of the left shoulder.  The RO assigned an effective date of February 5, 2008, for the grant of service connection, which was noted to be the date that an increased rating claim for the gunshot wound of the left shoulder disability was filed.  

The Board finds that the Veteran's 2004 claim of service connection for the post-operative gunshot wound of the left shoulder reasonably encompassed a claim for the associated cutaneous nerve injury.  Moreover, in view of the April 2005 VA treatment record reflecting pain, weakness, and decreased motor strength of the left upper extremity, the Board finds that there was some evidence suggesting that the Veteran had symptoms prior to the formal diagnosis on VA examination in August 2008.  Therefore, resolving reasonable doubt in the Veteran's favor, February 15, 2004, the day after separation from the second period of active duty, is the proper date of the grant of service connection for the cutaneous nerve injury of the left shoulder with paresthesia to the left olecranon area.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This represents a full grant of the benefit sought.  


ORDER

An effective date of February 15, 2004, for the award of service connection for cutaneous nerve injury of the left shoulder with paresthesia to the left olecranon area associated with the gunshot wound of the left shoulder, is granted.  


REMAND

Initially, the Board notes that a reply from the Records Management Center (RMC) reflects that additional service treatment records were transferred to the RO in March 2006.  Although the additional records are not located with the March 2006 RMC letter, an April 2006 rating decision notes that the additional service medical and dental records associated with the file were dated from April 16, 1998 through December 4, 2004.  The Board notes that separation from the second period of active duty was in February 2004, as reflected in the Veteran's DD FORM 214.  

Although active duty service treatment records dated after February 2004 are not associated with file, as noted in the introduction, the Veteran also had over four years of service with a reserve component, and a June 2013 SHARE Print Screens record reflects that the Veteran received drill pay in 2007.  In addition, the record indicates that in June 2015, the Veteran submitted a request to the RMC using a Standard Form 180 - REQUEST PERTAINING TO MILITARY RECORDS REFLECTS, to obtain his Official Military Personnel File and medical records pertaining to service in a Reserve component, for the period April 16, 1998 to April 16, 2006.  A response to the request does not appear to be associated with the file.  In view of the evidence, all periods of ACDUTRA and inactive duty training (INACDUTRA) should be verified to the extent possible.  In addition, an attempt to obtain complete Reserve records is to be conducted.  Further, the additional service records associated with the file in March 2006 should be clearly identified in the record.  

The Board's determination is to be made on the complete record.  As such, the issue of entitlement to an effective date for the grant of a separate compensable rating for left shoulder gunshot wound scars, prior to June 2, 2009, is deferred pending the development above.  

In addition, with respect to the issue of entitlement to service connection for alcohol dependence/abuse as secondary to PTSD, the record reflects that the RO has adjudicated the claim as analogous to dementia.  Although an April 2011 VA opinion states that there was no evidence that the Veteran's alcohol use was related to PTSD, the opinion is not completely adequate for a determination as a rationale for the opinion was not provided.  As such, VA examination is warranted.  The Board notes that VA treatment records in November and December 2011 reflect Axis I diagnoses of PTSD, alcohol abuse and major depression, and the May 2015 VA examiner attributed memory and concentration problems to service-connected traumatic brain injury (TBI).  That Board notes that a primary alcohol use disorder is not a disability for which service connection is permissible.  See 38 C.F.R. § 3.301(c)(3); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Nevertheless, service connection is not precluded for an alcohol abuse disability that is secondary to a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 237 F.3d at 1381. 

Prior to the examination, any outstanding records of pertinent medical treatment, to include from the Washington DC VA Medical Center, must be obtained and added to the record.

In addition, in June 2013 rating decisions, service connection was granted for tinnitus and service connection was denied for neuritis and a left elbow disability.  The Board notes that in addition to his June 2013 and August 2013 submissions expressing disagreement with the June 2013 rating decision, the Veteran filed a standardized NOD form on October 9, 2013 with the June 2013 rating decision.  The Board notes that although an August 5, 2013, RO REPORT OF GENERAL INFORMATION states that it was explained to the Veteran that the claims should have been adjudicated as increased rating claims for the left shoulder gunshot wound and associated cutaneous nerve injury because "neuritis" and "nerve injury" were "essentially the same term," the Board's review of the record reveals no statement evidencing an intent to withdraw the appeal as to service connection for neuritis and a left elbow disability.

The record reveals what is, at best, an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the claims of entitlement to service connection for neuritis and a left elbow disability.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Because the Veteran filed a NOD with the denial of the claims of entitlement to service connection for neuritis and a left elbow disability, and with the initial evaluation assigned for tinnitus in the June 2013 rating decisions, jurisdiction of the claims has been conferred on the Board, and the next step is for the RO to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC pertaining to service connection for neuritis and a left elbow disability, or for an initial higher rating for tinnitus, is not associated with the record.  

In addition, the Veteran filed a NOD in April 2015 with the denial of service connection for sleep apnea in the April 2015 rating decision.  A SOC pertaining to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea is not associated with the record.  Id.  The Board must remand these issues for issuance of the SOC.  See 38 C.F.R. § 19.9(c).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's Reserve service records and associate them with the file.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  To the extent possible, compile a complete list of all periods of ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3.  Obtain complete VA treatment records since January 2015.  

4.  Issue a SOC regarding reopening a claim of entitlement to service connection for sleep apnea, and with respect to service connection for neuritis and a left elbow disability, as well as for an initial rating in excess of 10 percent for tinnitus.  The issues are to be certified to the Board only if a timely substantive appeal is received.  

5.  After completion of the above, schedule the Veteran for a VA alcohol dependence/abuse examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether the Veteran's alcohol dependence/abuse disorder is a primary disorder or if it is at least as likely as not (50/50 probability or greater) that it is a disability secondary to or caused by his service-connected PTSD and/or TBI.  

If the Veteran's alcohol abuse is not secondary to or caused by PTSD or TBI, the examiner should determine whether the Veteran's PTSD and/or TBI aggravated any alcohol dependence/abuse disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, readjudicate the issues remaining on appeal.  If benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


